       Case 1:16-cv-01647-MCW Document 100 Filed 01/24/20 Page 1 of 11



                IN THE UNITED STATES COURT OF FEDERAL CLAIMS


MYNETTE TECHNOLOGIES, INC.                    )
and STEVEN M. COLBY,                          )
                                              )
               Plaintiffs,                    )
                                              )
       v.                                     )       Case No. 16-cv-01647-MCW
                                              )
THE UNITED STATES,                            )
                                              )
               Defendant,                     )       Senior Judge Mary Ellen Coster Williams
                                              )
GEMALTO, INC.,                                )
                                              )
               Third-Party Intervenor.        )
                                              )


                         ANSWER OF THE UNITED STATES TO
                      PLAINTIFFS’ THIRD AMENDED COMPLAINT

       Pursuant to Rules 8 and 12 of the Rules of the United States Court of Federal Claims, the

United States of America (“the United States,” “Defendant” or “the Government”) hereby answers

the allegations made in each of the numbered paragraphs of Plaintiffs’ Third Amended Complaint

filed January 7, 2020 by Plaintiffs Mynette Technologies, Inc. and Steven M. Colby (“Plaintiffs”).

(ECF 12.) Upon current information and belief, all allegations of the Complaint are denied except

to the extent expressly admitted below.

                                            PARTIES

       1.      The United States admits that Mynette Technologies, Inc. is named as a plaintiff in

this action, and that the online business entity database of the State of Delaware identifies Mynette

Technologies, Inc. as a corporation having a principal place of business at 149 Commonwealth

Drive, Suite 1001, Menlo Park, CA 94025. The United States is without knowledge or information




                                                  1
        Case 1:16-cv-01647-MCW Document 100 Filed 01/24/20 Page 2 of 11



sufficient to form a belief as to the truth of the remaining allegations set forth in this paragraph

and on that basis denies them.

       2.      The United States admits that Steven M. Colby is named as a plaintiff in this action

and that he claims to reside 1194 Maria Privada, Mountain View, CA 94040. The United States

is without knowledge or information sufficient to form a belief as to the truth of the remaining

allegations set forth in this paragraph and on that basis denies them.

       3.      Admitted.

                                         JURISDICTION

       4.      The United States admits that the Third Amended Complaint purports to be an

action for patent infringement under 28 U.S.C. § 1498.

                                  NATURE OF THE ACTION

       5.      The United States admits that the Third Amended Complaint purports to be an

action for patent infringement against the United States. The United States further admits that

U.S. Patent Nos. 7,924,156 (“the ’156 patent”), 7,719,425 (“the ’425 patent”), 9,524,458 (“the

’458 patent”) and 9,569,777 (“the ’777 patent”) bear the names and dates of issue alleged in the

Third Amended Complaint. The United States is without knowledge or information sufficient to

form a belief as to the truth of the remaining allegations set forth in this paragraph and on that

basis denies them.

       6.      The United States is without knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in this paragraph and on that basis denies them.

       7.      The United States is without knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in this paragraph and on that basis denies them.




                                                  2
        Case 1:16-cv-01647-MCW Document 100 Filed 01/24/20 Page 3 of 11



       8.       The United States is without knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in this paragraph and on that basis denies them.

       9.       The United States is without knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in this paragraph and on that basis denies them.

       10.      The United States is without knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in this paragraph and on that basis denies them.

       11.      The United States admits that the ’156 patent purports to disclose inventions which

utilize remotely powered Radio Frequency Identity (“RFID”) tags. The United States denies the

remaining allegations in paragraph 11.

       12.      The United States admits that the ’425 patent purports to teach the use of shielding

in relation to RFID Tags. The United States denies the remaining allegations in paragraph 12.

       13.      The United States admits that the ’458 patent purports to describe inventions

pertinent to electronic passports, including RFID tags, and the use of radio frequency shielding to

shield RFID tags in certain modes. The United States denies the remaining allegations in

paragraph 13.

       14.      The United States admits that the ’777 patent purports to teach the use of reading

passports through RFID tags that are protected by shielding in certain modes. The United States

denies the remaining allegations in paragraph 14.

       15.      The United States admits that the Third Amended Complaint purports to be an

action for patent infringement under 28 U.S.C. § 1498, and further admits that Plaintiffs have

accurately quoted a portion of 28 U.S.C. § 1498(a). This statement need not be admitted or denied.




                                                  3
        Case 1:16-cv-01647-MCW Document 100 Filed 01/24/20 Page 4 of 11



                                              COUNT I

        16.     With respect to paragraph 16 of the Complaint, the United States incorporates by

reference its responses to paragraphs 1–15.

        17.     The United States is without knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in this paragraph and on that basis denies them.

        18.     The United States admits only that Steven Colby is the sole named inventor listed

on the ’156 patent. The United States is without knowledge or information sufficient to form a

belief as to the truth of the remaining allegations set forth in this paragraph and on that basis denies

them.

        19.     The United States admits only that Steven Colby is the sole named inventor listed

on the ’156 patent. The United States is without knowledge or information sufficient to form a

belief as to the truth of the allegations set forth in this paragraph and on that basis denies them.

        20.     Denied.

        21.     Paragraph 21 contains legal conclusions regarding the scope of the claims of the

’156 Patent and requires no response. To the extent that a response is deemed to be required, the

United States denies the allegations in Paragraph 21.

        22.     The United States is without knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in this paragraph and on that basis denies them.

        23.     The United States is without knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in this paragraph and on that basis denies them.

        24.     The United States is without knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in this paragraph and on that basis denies them.




                                                   4
        Case 1:16-cv-01647-MCW Document 100 Filed 01/24/20 Page 5 of 11



        25.     The United States is without knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in this paragraph and on that basis denies them.

        26.     Denied.

                                             COUNT II

        27.     With respect to paragraph 27 of the Complaint, the United States incorporates by

reference its responses to paragraphs 1–26.

        28.     The United States is without knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in this paragraph and on that basis denies them.

        29.     The United States admits only that Steven Colby is the sole named inventor listed

on the ’425 patent. The United States is without knowledge or information sufficient to form a

belief as to the truth of the remaining allegations set forth in this paragraph and on that basis denies

them.

        30.     The United States admits only that Steven Colby is the sole named inventor listed

on the ’425 patent. The United States is without knowledge or information sufficient to form a

belief as to the truth of the remaining allegations set forth in this paragraph and on that basis denies

them.

        31.     The United States is without knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in this paragraph and on that basis denies them.

        32.     Denied.

        33.     Paragraph 33 contains legal conclusions regarding the scope of the claims of the

’425 Patent and requires no response. To the extent that a response is deemed to be required, the

United States denies the allegations in Paragraph 33.




                                                   5
        Case 1:16-cv-01647-MCW Document 100 Filed 01/24/20 Page 6 of 11



        34.     The United States is without knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in this paragraph and on that basis denies them.

        35.     The United States is without knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in this paragraph and on that basis denies them.

        36.     The United States is without knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in this paragraph and on that basis denies them.

        37.     Denied.

                                             COUNT III

        38.     With respect to paragraph 38 of the Complaint, the United States incorporates by

reference its responses to paragraphs 1–37.

        39.     The United States is without knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in this paragraph and on that basis denies them.

        40.     The United States admits only that Steven Colby is the sole named inventor listed

on the ’458 patent. The United States is without knowledge or information sufficient to form a

belief as to the truth of the remaining allegations set forth in this paragraph and on that basis denies

them.

        41.     Denied.

        42.     Paragraph 42 contains legal conclusions regarding the scope of the claims of the

’458 patent and requires no response. To the extent that a response is deemed to be required, the

United States denies the allegations in Paragraph 42.

        43.     The United States is without knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in this paragraph and on that basis denies them.




                                                   6
        Case 1:16-cv-01647-MCW Document 100 Filed 01/24/20 Page 7 of 11



        44.     The United States is without knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in this paragraph and on that basis denies them.

        45.     The United States is without knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in this paragraph and on that basis denies them.

        46.     Denied.

                                             COUNT IV

        47.     With respect to paragraph 47 of the Complaint, the United States incorporates by

reference its responses to paragraphs 1–46.

        48.     The United States is without knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in this paragraph and on that basis denies them.

        49.     The United States admits only that Steven Colby is the sole named inventor listed

on the ’777 patent. The United States is without knowledge or information sufficient to form a

belief as to the truth of the remaining allegations set forth in this paragraph and on that basis denies

them.

        50.     Denied.

        51.     Paragraph 51 contains legal conclusions regarding the scope of the claims of the

’777 patent and requires no response. To the extent that a response is deemed to be required, the

United States denies the allegations in Paragraph 51.

        52.     The United States is without knowledge or information sufficient to form a belief

as to the truth of the remaining allegations set forth in this paragraph and on that basis denies them.

        53.     The United States is without knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in this paragraph and on that basis denies them.




                                                   7
           Case 1:16-cv-01647-MCW Document 100 Filed 01/24/20 Page 8 of 11



        54.     Paragraph 54 contains legal conclusions regarding the scope of the claims of the

’777 Patent and requires no response. To the extent that a response is deemed to be required, the

United States denies the allegations in Paragraph 54.

        55.     Denied.

                                   THE PRAYER FOR RELIEF

        Paragraphs (A) through (C) of the Third Amended Complaint state Plaintiffs’ prayer for

relief, to which no response is required. However, to the extent that paragraphs (A) through (C)

are deemed to contain allegations, the United States denies each such allegation. The United States

further denies that Plaintiffs are entitled to any of the relief requested in paragraphs (A) through

(C).

                                             DEFENSES

        Upon current information and belief, the United States further answers concerning its

defenses:

        56.     The United States has not infringed any valid claim of the ’156, ’425, ’458, and ’777

patents;

        57.     One or more of the claims of each of the ’156, ’425, ’458, and ’777 patents are

invalid for failure to comply with 35 U.S.C. §§ 102, and/or 103. In particular, one or more of the

claims of the ’156, ’425, ’458, and ’777 patents would have been anticipated by, and/or obvious to

one of ordinary skill in the art, as of the earliest effective filing date for that claim, in view of the

prior art, alone and in various combinations, and including the references cited during prosecution

of the Asserted Patents.

        58.     One or more of the claims of each of the ’156, ’425, ’458, and ’777 patents are

invalid for failure to comply with 35 U.S.C. §§ 101, and/or 112. In particular, one or more of the




                                                   8
        Case 1:16-cv-01647-MCW Document 100 Filed 01/24/20 Page 9 of 11



claims of the ’156, ’425, ’458 and/or ’777 patents are not directed to patent eligible subject matter

or are indefinite for failing to inform those skilled in the art about their scope with reasonable

certainty and/or to specify sufficient structure to support a claimed function.

       59.     Plaintiffs are not entitled to any compensation pursuant to 28 U.S.C. § 1498(a).

However, should Plaintiffs be awarded compensation, such compensation may include delay

compensation but shall not include pre-judgment or post-judgment interest or costs provided by 35

U.S.C. § 284 and 28 U.S.C. § 1961.

       60.     To the extent that Plaintiffs are seeking recovery for any of the United States’ alleged

unauthorized use occurring more than six years before the filing the Complaint, Plaintiffs are

precluded from such recovery, as set forth in 35 U.S.C. § 286 and/or 28 U.S.C. §§ 2401 and 2501.

       61.     The United States asserts any and all defenses which are presently unknown to it,

but which, when ascertained, the United States requests leave to add to this Answer.

                                     PRAYER FOR RELIEF

       WHEREFORE, the United States respectfully requests the following relief:

       A.      That the Court dismiss the Third Amended Complaint with prejudice, and that the

Court deny each prayer for relief sought by Plaintiffs;

       B.      That the Court adjudge each Asserted Claim of the ’425 patent not infringed by or

for the United States;

       C.      That the Court adjudge each Asserted Claim of the ’425 patent invalid for failure to

comply with the requirements set forth in 35 U.S.C. §§ 101, 102, 103, and/or 112;

       D.      That the Court adjudge each Asserted Claim of the ’156 patent not infringed by or

for the United States;

       E.      That the Court adjudge each Asserted Claim of the ’156 patent invalid for failure to




                                                  9
       Case 1:16-cv-01647-MCW Document 100 Filed 01/24/20 Page 10 of 11



comply with the requirements set forth in 35 U.S.C. §§ 101, 102, 103, and/or 112;

       F.      That the Court adjudge each Asserted Claim of the ’458 patent not infringed by or

for the United States;

       G.      That the Court adjudge each Asserted Claim of the ’458 patent invalid for failure to

comply with the requirements set forth in 35 U.S.C. §§ 101, 102, 103, and/or 112;

       H.      That the Court adjudge each Asserted Claim of the ’777 patent not infringed by or

for the United States;

       I.      That the Court adjudge each Asserted Claim of the ’777 patent invalid for failure to

comply with the requirements set forth in 35 U.S.C. §§ 101, 102, 103, and/or 112;

       J.      That the Court adjudge that Plaintiffs are not entitled to any compensation pursuant

to 28 U.S.C. § 1498(a);

       K.      That the United States recover from Plaintiffs all of its expenses, including costs and

attorneys’ fees; and

       L.      That the United States receive such further relief as the Court deems proper and just.




                                                 10
      Case 1:16-cv-01647-MCW Document 100 Filed 01/24/20 Page 11 of 11



                                     Respectfully submitted,

                                     JOSEPH H. HUNT
                                     Assistant Attorney General

                                     GARY L. HAUSKEN
                                     Director

                                     /s/ Michel E. Souaya ___________
Of Counsel:                          MICHEL E. SOUAYA
CONRAD J. DeWITTE, JR.               Commercial Litigation Branch
Department of Justice                Civil Division
                                     Department of Justice
                                     Washington, D.C. 20530
                                     michel.e.souaya@usdoj.gov
                                     (202) 307-0334

                                     COUNSEL FOR THE DEFENDANT,
January 24, 2020                     THE UNITED STATES




                                     11
